DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOHN R. ROBINSON,
                             Appellant,

                                    v.

                        CHARLES L. STUART,
                             Appellee.

                              No. 4D18-367

                          [December 13, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter M. Weinstein, Judge; L.T. Case No. PR-C-14-
0003183 (60 J).

  Michele M. Thomas, Daniel L. McDermott and Adrian P. Thomas of
Adrian Philip Thomas, P.A., Fort Lauderdale, for appellant.

  Paul J. Kneski, Plantation, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.